Case No: Inmate Name: Le MO RUshWce_
Date: LO/O2/ 20/7 _ inmate woc#._Y 945 6
Ramo Ruznic # 98456

 

 

 

ISCI P.O. Box 14 Document Title: c/U/7¢ Ric-H FS
Boise, Idaho 83707 7

Total Pages:_/@’ _ inmate Initials Verifying Page Count:_k: Re
Plaintiff Pro se Document(s) st exhib “l

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO

RAMO RUZNIC
Plaintiff

Case No.

 

CORIZON MEDICAL SERVICES,

REBEKAH HAGGARD MD,

RONA SIEGERT, IDOC Health Director and

UNNAMED AND UNKNOWN INDIVIDUALS IN

THEIR OFFICIAL AND INDIVIDUAL CAPACITY
Defendants

PRISONERS CIVIL RIGHTS COMPLAINT
REQUEST FOR JURY TRIAL

eee eee ae ese

 

(1) INTRODUCTION

This is a civil action where plaintiff seeks declaratory and injunctive relief as
well as monetary and punitive damages under 42 U.S.C §1983 for violation of the Eighth
Amendment of the U.S. Constitution as a result of the deliberate indifference of the
defendants named above to the serious medical needs of plaintiff by subjecting plaintiff
to “unnecessary and wanton infliction of pain and suffering". Plaintiff asserts that
defendants have been made aware of his serious medical concerns and have not reasonably
responded to them. Based on the clear and convincing evidence to follow, defendants need

to be held accountable for their neglect and negligence in this case.

(2) JURISDICTION AND VENUE
A. Plaintiff brings this action pursuant to 42 U.S.C. §1983 and the Eighth Amendment
of the United States Constitution.

PRISONERS CIVIL RIGHTS COMPLAINT Pg. 1
B. Venue is appropriate in this district pursuant to 28 U.S.c. § 1391(b).

PARTIES

(3) PLAINTIFF, Ramo Ruznic is an adult individual incarcerated at the Idaho State
Correctional Institution (ISCI), located at P.O. Box 14, Boise, Idaho 83707. Plaintiff
Ruznic sues for declaratory and injunctive relief and for monetary and punitive damages

on behalf of himself for the deliberate indifference by: defendants: refusal to obtain proper
medical diagnoses and provide adequate medical treatment for his serious medical cordition
and for their discriminatory and unconstitutional policy and practice to deny plaintiff
treatment,

(4) DEFENDANT, Rebekah Haggard is employed by Corizon Medical Services (CMS) as an
on -site medical Doctor at the Idaho State Correctional Institution. Defenadant Haggard
is being sued in her official Capacity and is listed as a primary defendant in this
action. Defendant is responsible for overseeing all aspects of medical delivery at ISCI
and specifically for failing to intervene in getting plaintiff scheduled to see an off
site specialist thus prolonging plaintiffs pain and suffering. Defendant Haggard has
acted and continues to act under color of law, customs and policies with respect to her
failure to provide constitutionally adequate treatment to the plaintiff. For the purpose
of this action Defendant Haggard's address is ISCI 13500 Pleasant Valley Rd. Kuna,
Idaho 83634.

(5) DEFENDANT, Corizon Medical Services by contract is the medical health provider

for the Idaho Department of Corrections, specifically at the Idaho State Correctional
Institution and is being sued in their official capacity and is named as secondary
defendant in this action. Defendant Corizon Medical Services (CMS) has acted and continues
to act under color of law, custom and policy with respect to their failure and refusal

to allow its employees at ISCI to provide constitutionally adequate medical care to the
plaintiff. Defendant Corizons Corporate address is 107 Powell Ct. Brentwood,TN. 37027

PRISONERS CIVIL RIGHTS COMPLAINT Pg. 2
(6) DEFENDANT, Rona Siegert is an employee of the Idaho Department of Cocrections
(IDOC) and functions as the IDOC's medical health director and is being sued in her
official capacity and is being named as a secondary defendant in this action. Defendant
has acted and continues to act under color of law, custom and policy with respect to
her failure as medical health services director to use her authority to ensure that
Corizons Medical Staff provide constitutionally adequate medical treatment to the
plaintiff. For the purposes of this action Defendant Siegert's address is IDOC 1299
North Orchard St. Boise, Idaho 83706.

(7) STATEMENT OF FACTS

Plaintiff is a state inmate under the custody and care of the Idaho Department of
Corrections (IDOC), currently housed at the Idaho State Correctional Institution where
he is serving a sentence for a felony conviction. Over a year ago, while incarcerated,
plaintiff began experiencing numbness and pain in his right leg, thigh, torso and arn.
As early as December of 2018, plaintiff brought his concerns to Corizon Medical Staff
via the Health Service Request (HSR). Essentially as plaintiff is a diabetic, Corizon
Medical Staff, without any testing to support a finding, diagnosed plaintiffs numbness
and pain as an adverse effect of diabeties and that there was nothing wrong with him.
Plaintiffs condition did not improve and his condition deteriorated to the point that

the pain and suffering was affecting his ability to maintain his daily activities. As
early as February of 2019 plaintiff sent Corizon medical a minimum of at least 12
concerns pleading for help with his condition, as well as numerous HSR requests to see

a provider about his condition. In totality the sum of all of plaintiffs visits re-—
sulted in nothing more than being given light doses of pain medication that neither took
away the pain or resolved the question as to what exactly what plaintiffs condition even
was. Plaintiff pursued every available option to get Corizon Medical Staff to seek a
second and more qualified diagnoses about his condition by getting plaintiff scheduled
to see a off site specialist for testing. Plaintiffs request has fallen on deaf ears and
has been denied, A simple fact remains that plaintiff has been under the Medical super-
vision of Corizon Medical for over a year and has been forced to suffer with an undiagnosed
and untreated condition due to Corizons neglect to get plaintiff to a quailified off
site specialist who could very well give a clear diagnoses of plaintiffs current ail-
ment and cure his condition. Plaintiff has suffered and will continue to suffer unless

this court can take immediate action to order injuctive relief.

PRISONERS CIVIL RIGHTS COMPLAINT Pg. 3
(8) CAUSE OF ACTION

Plaintiff alleges that the named defendants have not provided him with "reasonably
adequate" medical care as provided for under the U.S. Constitution and have violated the
plaintiffs Eighth Amendment right to be free from unnecessary and wanton infliction of
pain and suffering. Deliberate Indifference has been shown by defendants denial and delay
in providing plaintiff to professional medical testing and for allowing plaintiff to
suffer daily because of this neglect.

Plaintiffs claim is based on having a serious, but undiagnosed medical condtion,
that causes plaintiff daily severe pain and numbness on the right side of his extremities
and body. Plaintiff's condition has now persisted for over a year and he is no closer
to finding out what is wrong with him, then when he first contacted defendants about his
problem. Over the period of the last year, plaintiff has been seen by various Corizon
medical providers about his condition. Each provider made the assumption that plaintiffs
pain and suffering was most likely an adverse side affect of plaintiffs diabetes and that
there was nothing they could do about it. Plaintiff took issue with such a self-serving
diagnosed that plaintiffs condition could be so easily diagnosed and dismissed as diabetes
related without a single test or clear proof that this diagnoses was based on medical
fact. In Spencer v. Sheahan 158 F. Supp. 2d 837, 849-50 (N.D.I11. 2001) the court held,
"that delay in referring diabetic with complications of foot injury to the appropriate
clinic could be deliberately indifferent".

As early as January of 2019 plaintiff began requesting to the providers he was seeing
to be scheduled to to see an off site specialist for proper testing. Plaintiffs request
were denied by all providers. In Hayes v. Snyder 546 F.3d 516-26 (7th Cir. 2008) the
court held that, "refusal to refer to a specialist, where Doctor did not know cause

of extreme pain made no sense and could support a deliberate indifference finding".

In June of 2019 plaintiff began to vigorously request to defendants to get him
seen by a specialist. Again his requests were denied. With limited options left plaintiff
reached out to Defendant Haggard, explaining that the medical staff she oversees were
not treating his condition, nor were they making any advances to diagnose what was wrong
with Plaintiff and that that the numerous requests to be seen by specialist were being
denied. Here Defendant Haggard had the authority to order off sight testing, but rather
than. exercise her authority she responded by referring plaintiff back to the same pro-
viders who had already deny him and explained that if they recommended seeing a specialist
she would put in for it. This response from Defendant Haggard is the typical run around
that offenders get when Corizon Medical does not want to address their medical problems

PRISONERS CIVIL RIGHTS COMPLAINT Pg. 4
by passing along the medical request to a subordinate in order to prolong giving help
to those in need, specifically the plaintiff. In Durmer v. O'Carrol 991 F.2d 64, 68-69
(3rd Cir. 1993) the court held that, "that the delay for non medical reasons could
constitute deliberate indiffernce". Although not specifically proven in this case, it
can not be disputed that Corizon has checkered past for cutting corners at the expense
of the offenders and plaintiff contends his case is a prime example.

As of this writing plaintiff continues to suffer with an unknown and undiagnosed
condition due to the delay and negligence of the defendants. As a last resort plaintiff
grieved his being denied treatment and access to see a specialist by filing what is
known as a "Balla Class Member Con¢ernForm. Through this process the IDOC was put on
notice that his medical care was substandard and that it required their intervention.
Defendant Siegert maintains the position as the respondent to these Balla Concern Forms.
As such she alone had the authority to order defendants to schedule plaintiff to see a
specialist, but she in turn failed to act and she relied on again the most common of
self serving responses and told plaintiff to submit another HSR about his problem. Here
Defendant Siegert could of brought simple resolution to plaintiffs concerns, but instead
refused to act against Defendant Corizon and Haggards indifference.

In this case defendants can not deny knowledge of plaintiffs medical concerns.
Plaintiff contends that outside the confines of prison, a medical provider would have
recognized the pleading of the plaintiff as one in which action needed to be taken to
find out the source of plaintiffs condition, community standard of care mandates it! The
simple fact of this case is that plaintiff has complained, to no avail and suffered now
for over a year with a condition that nas not been clearly defined or diagnosed.

In this case plaintiff not only claims that the defendants were negligent, but
deliberately indifferent to his serious medical needs.

(9) PREVIOUS OR PENDING LAWSUITS AND ADMINISTRATIVE RELIEF

Plaintiff is in the process of filing a State Writ of Habeas Corpus in the 4th
District Court of Idaho and contains no subject matter related to this civil matter and
no other pending litigation in either the state or federal courts. Plaintiff further
has followed all administrative procedures by personally exhausting his claims for this
this litigation.

PRISONERS CIVIL RIGHTS COMPLAINT Pg. 5
(10) REQUEST FOR APPOINTMENT OF COUNSEL

Plaintiff contends that he is from the country of Bosnia, who speaks little English
and can not write legibly in English. He has had assistance form another to fill out
this complaint, but will not have this assistance once it is filed. Therefore he respect—

fully requests that counsel be appointed to assist him with this litigation.

(11) PRAYER FOR RELIEF

WHEREFORE, plaintiff requests that this court grant him the following:

A. For the named plaintiff, a declaratory judgment that defendants current policies
and practice to delay and deny treatment violate the Eighth Amendment of the U.S.
Constitution and 42 U.S.C. §1983.

B. For the plaintiff, injuctive relief by ordering defendant to have a specialist re—
view plaintiffs case and for defendants to provide adequate care consistent with

community standard of care.

Or For the plaintiff, monetary damages in the amount of 2.5 Millim to be awarded for

plaintiffs pain and suffering.

"DD. For the plaintiff, punitive damages in the amount of 3;5 Millim be awarded for
defendants negligense in allowing plaintiff to suffer and for the delay and denial of
treatment.

E. For the plaintiff, grant such other and further relief as the court May consider
just and proper.

(12) DECLARATION UNDER PENALTY OF PERJURY

I Ramo Ruznic hereby delare under penalty of perjury that the enclosed information
is true and correct to the best of my knowledge.

Dated this 3 day of pcfomsev , 2.079 befee

“ Ramo Ruznic Plaintiff

 

PRISONERS CIVIL RIGHTS COMPLAINT Pg. 6
